Citation Nr: 0512135	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  99-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for otitis externa.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service in the Navy from September 
1964 to September 1968 and April 1972 to May 1988.  He also 
had two years of reserve duty between the active service 
periods.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 RO rating decision which denied 
service connection for gout, right foot fungus, hearing loss 
and otitis externa and found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for hypertension and coronary artery disease 
(CAD).  

In February 2000 the veteran testified at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge.  

In March 2001 the Board granted service connection for gout, 
found that new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
hypertension and CAD, and remanded to the RO the claims for 
service connection for right foot fungus, hearing loss, 
otitis externa, and hypertension and CAD for further 
evidentiary development.  

The appeal was returned to the Board and, in April 2003, the 
Board attempted to conduct development pursuant to 
regulations then in effect.  After these regulations were 
invalidated, in September 2003 the Board remanded this matter 
to the RO for further action.  A May 2004 rating decision 
granted service connection for hypertension, CAD, and right 
foot fungus.  As this represents a complete grant of the 
benefits sought on appeal, these three issues are no longer 
before the Board.


FINDINGS OF FACT

1.  The veteran's current left ear hearing loss meets the VA 
standards for hearing loss disability.

2.  There is competent medical evidence of record showing 
that the veteran's left ear hearing loss disability is 
related to service.  

3.  The veteran's current right ear hearing loss does not 
meet the VA standards for hearing loss disability.

4.  There is no competent medical evidence showing that the 
veteran currently has otitis externa. 


CONCLUSIONS OF LAW

1.  The veteran's left ear hearing loss was incurred during 
his active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2003); 38 C.F.R. § 3.303 (2004).

2.  Right ear hearing loss was not incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2003); 38 
C.F.R. § 3.303 (2004).

3.  Otitis externa was not incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2003); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran contends that his current hearing loss had an 
onset in service and was caused by exposure to noise during 
service.  

VA audiology examinations dated in 2002 show that the veteran 
has current hearing loss disability in the left ear, but does 
not have hearing loss disability in the right ear, pursuant 
to VA standards.  38 C.F.R. § 3.385.  As the veteran does not 
have hearing loss in the right ear, as defined by regulation, 
service connection cannot be granted for that claimed 
disability.

With regard to the left ear, the next question is whether the 
veteran's current left ear hearing loss is related to 
service.  The record reflects that in April 2000, a private 
physician opined that the veteran's "hearing loss started at 
least in the 1980s, when he was in the military and has 
persisted and progressively worsened".  This opinion was 
based, in part, on review of medical records provided by the 
veteran.

On VA examination in April 2002, the audiologist stated that 
the sensorineural component of the veteran's hearing loss was 
as likely as not due to his inner ear infection in 1992 - 
which was after his military service - and his conductive 
component was consistent with his inner ear pathology; 
medical evaluation was needed to determine the etiology of 
the veteran's mixed hearing loss.  On VA examination in 
September 2002, however, another audiologist opined that it 
was "less than likely that the [veteran's] current hearing 
loss is related to military noise exposure since on his 
retirement evaluation dated March of 1988 indicated hearing 
within normal limits bilaterally".  

The opinions of the VA audiologists conflict with the opinion 
of the private physician.  Thus, there are essentially two 
conflicting medical opinions of record.  It is the Board's 
judgment that the evidence is in relative equipoise on the 
question of whether the veteran's left ear hearing loss is 
causally related to his service.  Resolving reasonable doubt 
in the veteran's favor, the Board finds that entitlement to 
service connection is warranted for left ear hearing loss.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

With regard to the right ear hearing loss, the Board notes 
the threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The competent medical evidence of record, including 
VA audiological testing, shows no current right ear hearing 
loss disability pursuant to 38 C.F.R. § 3.385; thus there may 
be no service connection for the claimed condition.  

With regard to the veteran's claim for service connection for 
otitis externa, the Board notes that service medical records 
show that he was treated for ear infections on several 
occasions during his second period of active service, however 
these forms of otitis apparently resolved and on his 
separation examination in March 1988 clinical evaluation of 
his ears was normal.  Post-service treatment records dated in 
1992 show treatment for several forms of otitis, however on 
VA examination in July 2003 the veteran reported he had no 
history of otitis externa.  On VA examination in August 2004 
he reported he had a history of ear infections when he was 
younger, but nothing that was chronic and he did not remember 
the last time he had an ear infection.  On examination his 
ears showed no evidence of middle ear effusion, 
cholesteatoma, or chronic disease.  The veteran does not 
claim he currently has current otitis externa, and there is 
no competent medical evidence showing that he currently has 
otitis externa; therefore, there is no current disability.  
In the absence of proof of the claimed disability, there can 
be no valid claim for service connection.  Degmetich, supra; 
Brammer, supra.  


As the preponderance of the evidence is against these two 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims for service connection for right ear hearing loss and 
for otitis externa must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

In this case, the initial RO rating decision was made in June 
1999, before the VCAA was enacted, and the VCAA notice was 
given to the veteran in September 2002 .  Fortunately, the 
Court acknowledged in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that some claims were pending at the time the VCAA was 
enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated that 
it was not requiring the voiding or nullification of any AOJ 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically in a letter dated in 
September 2002.  Thus, the notification requirement of the 
VCAA has been satisfied.  



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
service medical records and private treatment records for the 
veteran, per his instructions.  With regard to service 
medical records the Board notes that the records from the 
veteran's second period of active duty (1972 to 1988) were 
part of the record at the time of the June 1999 RO rating 
decision.  At some point -- apparently subsequent to the 
Board's March 2001 decision and remand -- these service 
medical records from his second period of active duty were 
separated from the claims file.  The Board finds, however, 
that there is no prejudice to the veteran in reaching a 
decision in the absence of these records.  First, the Board 
notes that the veteran re-submitted photocopies of some of 
these records, related to his hearing loss and otitis.  
Second, service connection for left ear hearing loss has been 
granted - which is a favorable result for the veteran.  With 
regard to the other two issues, service connection for right 
ear hearing loss and for otitis externa, the Board notes that 
these issues have been denied because there is no evidence of 
a current disability, which a threshold requirement for a 
claim of entitlement to service connection.  Thus, even if 
the Board were to return the appeal to the RO in an attempt 
to obtain the veteran's missing service medical records, the 
missing records would not help substantiate these claims, 
which are lacking evidence of a current disability.  

With regard to a VA examination, the Board notes that the 
veteran underwent numerous VA examinations in 2002, 2003, and 
2004.  Thus, the Board finds that VA has satisfied the duty 
to assist the veteran in this matter.




ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

Service connection for otitis externa is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


